       Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:16-cr-00037-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
            v.                               AND ORDER

 CHERIE R. DILLON,

        Defendant.



                               INTRODUCTION

      Before the Court is the government’s Motion (1) to Order the United States

Marshals Service to Transfer Cash to Clerk for Restitution; (2) to Order USMS to

Liquidate Silver Rounds and Other Property Levied that is Not in Dispute; (3) to

Rule on Ken Dillon’s Objection to Notice of Levy; and (4) to Order Coins

Liquidated, if the Court Denies the Objection to Notice of Levy (Dkt. 179). For

the reasons explained below, the Court will conduct an evidentiary hearing

regarding Ken Dillon’s objection to the Notice of Levy. Otherwise, the Court will

grant the government’s motion, although it will direct the Court Clerk to hold the

funds until Ms. Dillon’s pending motion under 28 U.S.C. § 2255 is finally

resolved.




MEMORANDUM DECISION AND ORDER - 1
           Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 2 of 9




                                       DISCUSSION

       Cherie Dillon was charged with 24 counts of heath care fraud and 24

counts of aggravated identity theft. She pleaded guilty to all counts after the first

week of trial. The Court sentenced her to 60 months’ incarceration and ordered

forfeiture of $847,016 and restitution of $316,778.25.1 Ms. Dillon did not timely

pay the restitution amount, which ultimately led to this Court issuing a writ of

execution. See Dkts. 136, 139.

       In June 2018, the United States Marshals Service levied on property

located at Ken and Cherie Dillon’s home in Fruitland, Idaho. See Dkts. 141, 142.

The Marshals levied on these items:

       (1)    Buckets of Cash: Two buckets of United States paper
              currency. See Dkt. 142, ¶¶ 8-9 (referring to “black bucket #1
              and “black bucket #2).

       (2)    Silver Rounds: Several ammunition containers full of silver
              rounds and other coinage. See id. at 3 (Box Nos. 1-7).

       (3)    Coin Collection: A collection of dimes, quarters and half-
              dollars. See id. at 3 (Box No. 8).

       (4)    Miscellaneous Coins & Other Items:
              a. $.50 Liberty blue box coin;
              b. $1.00 coin in a casing;


       1
         The Court originally ordered restitution in the amount of $139,769.80. After the
government’s successful appeal on this issue, the Court amended the restitution amount to
$316,778.25. See June 11, 2019 Am. Judgment, Dkt. 169. The government reports that the
current total restitution and related penalties and surcharges is $342,767.25. See Motion Mem.,
Dkt. 179, at 5.

MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 3 of 9




             c. two boxes of Sacajawea dollar coins with 50 coins in
                each box;
             d. foreign currency;
             e. $33 in loose Sacajawea dollar coins; and
             f. a number of $2-dollar bills.

See id.; Baxley Aff, Dkt. 151-1. The cash contained in the buckets, along with the

$33 in Sacajawea coins and the $2 bills, was counted for a total of $252,182.

Those monies were was deposited in a USMS account, where they still sit. The

silver rounds and other items listed above have not been liquidated. The

defendant’s husband, Ken Dillon, says the coin collection listed at paragraph 3 is

his separate property. These particular coins (silver dimes, quarters, and half-

dollars) have a face value of around $430, and an appraised value of roughly

$4,900. See Notice of Levy, Dkt. 142, Ex. thereto, at 3-4 (contents of “Box #8

(Ammo Can)”).

A.    The Government’s Motion to Liquidate Property & Transfer Cash

      The government requests an order directing the USMS to liquidate the

silver rounds and to transfer the proceeds from that sale to the Clerk of the Court,

which would then be applied against the restitution order. The government also

asks for an order directing the USMS to transfer the $252,182 in cash to the Clerk

of the Court. Finally, the government asks the Court to resolve Mr. Dillon’s claim

to the coin collection. The Defendant does not object to any of these requests,

although she asks the Court to refrain from ordering restitution payments or


MEMORANDUM DECISION AND ORDER - 3
        Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 4 of 9




otherwise distributing funds until her Motion under 28 U.S.C. § 2255 has been

finally resolved. The government does not object to this request.

      Under these circumstances, the Court will largely grant the government’s

requested relief. It will also grant Ms. Dillon’s request to stay restitution

payments or other distribution of the funds. The remaining substantive task at this

point, then, is to resolve Mr. Dillon’s objection to the Notice of Levy.

B.    Ken Dillon’s Objection

      Mr. Dillon objected to the levy of a collection of silver dimes, quarters, and

half-dollars. The face value of these coins is $428.25, though they were appraised

in 2018 at 11.38 times their face value, for a total of $4,873.48. See Notice of

Levy, Dkt. 142, at 3-4. Mr. Dillon says he acquired these coins before he married

Ms. Dillon.

      Mr. Dillon has the burden of establishing that the coins are separate

property with “reasonable certainty and particularity.” Estate of Hull v. Williams,

885 P.2d 1153, 1157 (Idaho Ct. App. 1994) (citing Houska v. Houska, 512 P.2d

1317, 1319 (Idaho 1973)). “This may be done by establishing that the property

was acquired by one spouse prior to the marriage . . . .” Id. at 1157. However,

“[w]here the source of an asset is unknown or unprovable, by application of the

community property presumption the asset is deemed community property even

though no evidence exists as to its community nature.” Id. In sum, the person


MEMORANDUM DECISION AND ORDER - 4
        Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 5 of 9




claiming the property is separate property carries “the burden of persuasion to

rebut the community property presumption . . . .” Reed v. Reed, 44 P.3d 1108,

1115 (Idaho 2002).

      The government says Mr. Dillon has provided “nothing more than his self-

serving statement that he acquired the coins before marriage” and has thus failed

to rebut a community-property presumption. Response, Dkt. 151, at 1. The

government also points out that when Mr. Dillon was deposed, he said he did not

have a coin collection or silver. Id. at 5. But Mr. Dillon later amended his

deposition testimony. He explained that he had forgotten about his silver coin

collection and that he accumulated it “for many years, while [he] was in the Navy

(pre-1993).” See Response, Dkt. 152, at 3. Mr. Dillon also points out that the

coins at issue are “old” – most likely minted in the 1960s or earlier. He says this

fact corroborates his testimony. Of course a person can purchase “old” coins at

any time, so that evidence is of limited use. Still, though, the fact the coins are

older is consistent with Mr. Dillon’s claim that he collected the coins over the

years, before he married Ms. Dillon in 1995.

      On this record, the Court deems it necessary to conduct an evidentiary

hearing. At that hearing, the Court will expect to hear further detail from Mr.

Dillon regarding his acquisition of the coins. The Court will reserve ruling on Mr.

Dillon’s objection until after the hearing, which will be set by separate notice.


MEMORANDUM DECISION AND ORDER - 5
        Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 6 of 9




C.    Miscellaneous

      The Court will also resolve the following details:

      (1)    The Court will authorize the Marshals to return seized items to the

Dillons if the government determines that the value of any given item is not

sufficient to justify liquidation. This may include, for example, and without

limitation: (1) the ammunition cans; (2) miscellaneous coins; and (3) foreign

currency.

      (2)    In previous motions, the government indicated that the value of the

items levied upon could potentially exceed the amount of the restitution order.

The government thus asked the Court to order any surplus remaining – after

satisfying the restitution, penalties, surcharges, and USMS costs – to go to the

USMS to pay toward the forfeiture judgment. See Dkts. 140, 145. At the time

these motions were filed, the restitution order stood at $139,769.80. The Court

later adjusted the restitution order upward, to $316,778.25. Additionally, the

government reports that the current total restitution and related penalties and

surcharges is $342,767.25. See Motion Mem., Dkt. 179, at 5. Given these dollar

amounts, as compared to the reported value of the items levied upon, it seems

unlikely that the amount transferred to the Court will exceed the amount of the

restitution currently owing. Nevertheless, if the value of the seized items and cash

does exceed the restitution order, the Court will grant the government’s request to


MEMORANDUM DECISION AND ORDER - 6
        Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 7 of 9




order any surplus remaining – after satisfying the restitution, penalties,

surcharges, and USMS costs – to be held for application toward the forfeiture

judgment. Again, though, these amounts will be held with the Clerk of the Court

until Ms. Dillon’s § 2255 motion is finally resolved.

                                      ORDER
      IT IS ORDERED that:

   1. The Court will RESERVE RULING on third party Ken Dillon’s

      Objection to Notice of Levy (Dkt.147)

   2. The United States’ Motion (1) to Order USMS to Transfer Cash to Clerk

      for Restitution; (2) to Order USMS to Liquidate Silver Rounds and Other

      Property Levied That is Not in Dispute; (3) to Rule On Ken Dillon’s

      Objection To Notice Of Levy; and (4) To Order Coins Liquidated, if the

      Court Denies the Objection to Notice Of Levy (Dkt. 179) is GRANTED in

      part and DENIED in part as follows:

          a. Regarding the $252,182 that was deposited into a USMS account,

             the USMS is ordered to deduct its reasonable costs and fees related

             to levying upon this cash and to then transfer the balance of the

             account to the Court Clerk, which shall be held for application

             against restitution owed by Ms. Dillon.

          b. Regarding the silver rounds listed in the Notice of Levy at Dkt. 142,


MEMORANDUM DECISION AND ORDER - 7
      Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 8 of 9




           the USMS is ordered to liquidate these rounds and to then transfer

           the proceeds to the Clerk of the Court, after the USMS deducts its

           reasonable costs and fees of liquidation and storage.

        c. Regarding the miscellaneous property listed in paragraph 4(a)-(f) of

           this Order, as well as the ammunition cans listed in the Notice of

           Levy, the USMS is authorized to do any of the following: (1)

           liquidate the items; (2) deposit the items with a bank (if cash); or (3)

           if the government determines the value of any item is not sufficient

           to justify liquidation, the USMS may return such items to defendant.

        d. The government’s request to liquidate the coin collection claimed by

           Mr. Dillon as his separate property is DENIED WITHOUT

           PREJUDICE. The government may renew this motion, if

           appropriate, after the Court conducts an evidentiary hearing

           regarding Mr. Dillon’s objection. That hearing will be set by

           separate notice.

  3. If the value of the seized items and cash referenced in this Order exceeds

     the amount of restitution owing, the surplus shall be held for application

     toward the forfeiture order.

  4. All funds transferred to the Court will be held with the Clerk of the Court

     until Ms. Dillon’s § 2255 motion is finally resolved.


MEMORANDUM DECISION AND ORDER - 8
      Case 1:16-cr-00037-BLW Document 182 Filed 01/04/21 Page 9 of 9




  5. Given the above orders, the government’s Motion for Order Restraining

     and Protecting Seized Property (Dkt. 140) and Motion to Count Cash

     Levied and Satisfy Restitution, Penalties, Surcharges and USMS Costs

     (Dkt. 145) are DEEMED MOOT.

                                          DATED: January 4, 2021


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
